DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ALYSON J. DILENA on 5/17/2022.
The application has been amended as follows: 
In Claim 69, line 2, the word  --a--  has been inserted between the word “comprises” and the text “pH”.
In Claim 72, line 2, the word  --sugar--  has been inserted between the word “two” and the word “alcohols”.
In Claim 78, line 2, the word  --a--  has been inserted between the word “comprises” and the word “humectant”.
In Claim 80, line 2, the word  --a--  has been inserted between the word “comprises” and the word “flavor”.
In Claim 84, line 2, the word  --the--  has been inserted between the word “comprises” and the word “water”.
In Claim 85, line 2, the word  --the--  has been inserted between the word “comprises” and the word “water”.
In Claim 86, line 2, the word  --the--  has been inserted between the word “comprises” and the word “nicotine”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicants amendments and arguments regarding the rejections over the cited prior art have been fully considered, and they are convincing.
Claim 64: SWEDISH is the nearest prior art.  SWEDISH fails to disclose any preservative except for sodium chloride in an amount of 1 to 10 wt-% based on the total weight of the product.  SWEDISH also fails to disclose any sugar alcohol in its product.  SWEDISH further fails to disclose that any other additive or excipient is desirable or usable in the product.  Sebastian fails to disclose a moist non-tobacco product or to teach an amount of moisture in the product.  Hodin and Sebastian fail to provide any suggestion to incorporate a claimed amount of a claimed preservative in a non-tobacco oral product.  Hodin recites maltitol or mannitol amongst a general list of non-tobacco materials that can be used in its product, but fails to recite acceptable amounts of the materials.  Sebastian recites generally that sweeteners, including some claimed sugar alcohols, can be used as excipients or additional ingredients in its products, but fails to recite acceptable amounts of the materials.
The prior art thus fails to motivate or fairly suggest to one of ordinary skill in the art to modify the product of SWEDISH by incorporating claimed amounts of claimed ingredients therein with a reasonable expectation of success.
Claim 87: SWEDISH requires its composition to include triglycerides, which are excluded by the claimed product.
Claim 88: The prior art fails to disclose or suggest a product having the claimed composition and exhibiting the total aerobic microbial count.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748